 

10

11

12

13

14

15

16

17

18

19

20

21

22.

23

Case 2:12-cv-01282-JLR Document 596-1 Filed 12/04/19 Page 1 of 3

THE HONORABLE JAMES L, ROBART

_ UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, )
) Case No. 2:12-cv-01282-JLR
Plaintiff, ) .
) |PROPOSEBTORDER GRANTING
v. ) CITY OF SEATTLE’S STIPULATED
) MOTION FOR ONE-WEEK EXTENSION
CITY OF SEATTLE,

Defendant.

 

 

 

‘The Court, having reviewed the pleadings and materials in this case, it is hereby ORDERED
that:
The deadline for the City to file its accountability assessment is extended by one week from

December 6, 2019, to December 13, 2019. The deadline for 4 any responsive Pleadings y DOJ and

CPC is extended to January 6, 2020.

DATED this C day of December, 2019. Q.

Hon. James L. Rob
United States istrict Court Judge

_ Peter S. Holmes
[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Seattle City Attomey

STIPULATED MOTION FOR ONE-WEEK EXTENSION - 1 701 Fifth Aveaue, Suite 2050

Seattle, WA 98104
(12-CV-01282-JLR) (206) 684-8200

 

 
 

10
11
12,
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:12-cv-01282-JLR Document 596-1 Filed 12/04/19 Page 2 of 3

Presented by:

s/ Kerala Cowart
KERALA T,. COWART, WSBA #53649
Assistant City Attorney

Seattle City Attorney’s Office
701 Fifth Avenue, Suite 2050
Seattle, WA 98104

Phone: (206) 684-8200

Fax: (206) 684-8284

Peter S, Holmes

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Scatile City Attomey
STIPULATED MOTION FOR ONE-WEEK EXTENSION - 2 ole ween Suite 2050
(12-CV-01282-JLR) ealtle,

(206) 684-8200

 

 
 

10

li

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:12-cv-01282-JLR Document 596-1 Filed 12/04/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on December 4, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

following:

Brian T. Moran

- Christina Fogg
Matt Waldrop
Kerry Jane Keefe
Peter Samuel Holmes
Jeff Murray
Ronald R. Ward
Timothy D. Mygatt
Gary T. Smith
Hillary H. McClure
Kristina M. Detwiler
David A. Perez
Anna Thompson
Merrick Bobb
Bruce E.H. Johnson
Eric M. Stahl

bmoran@usdoj.gov

Christina. Foge@usdoj.gov

james. waldrop@usdoj.gov
kerry. keefe@usdoi.gov
peter.holmes@seattle.gov
jeff.murray@usdoj.gov
Ron@wardsmithlaw.com
timothy. mygatt@usdoj.gzov
hillarym@vjmlaw.com

kdetwiler@unionattorneysnw.com
dperez@perkinscoie.com
annathompson@perkinscoie.com
mbobb@pacbell.net
brucejohnson@dwt.com
eriestahl@dwt.com

DATED this 4th day of December, 2019, at Seattle, King County, Washington.

s/ Kerala T. Cowart

KERALA T. COWART, WSBA #53649
Assistant City Attorney

E-mail: kerala.cowart@seattle.gov

Peter 8. Holmes

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Seattle City Attorney
STIPULATED MOTION FOR ONE-WEEK EXTENSION - 3 701 Fifth Avenue, Suite 2050

(12-CV-01282-JLR)

Seattle, WA 98104
(206) 684-8200

 

 
